Mr. Chief Justice Catón delivered the opinion of the Court. In actions not sounding in tort, when two or more are sued, judgment must be rendered against all who are served, or, if that cannot be, then against none. There are some exceptions to this rule where the defense is personal, as infancy or bankruptcy, which are the most familiar cases. This principle applies as well to actions commenced before justices of the peace, as in courts of record. When one of the defendants had been dismissed from the cause, it rendered it improper to proceed and render judgment against the other, either in the justice’s or the Circuit Court. It is unnecessary to consider the other errors assigned. The j udgment is reversed. Judgment reversed.